Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction requirement is rendered moot in view of the following. 
See Interview summary 8/3/2022.
Claims 1-21 are pending. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kim Kongski on 8/9/2022.

DELETE	Claims 1-4, 6-12 
REPLACE	Claim 5, lines, 1-2 
WITH  –A compound selected from the group consisting of—
REPLACE	Claim 5, numbered page 74, line 1, “, or” WITH –and— 
INSERT	Claim 5, BEFORE THE PERIOD --, the stereoisomer thereof, or the pharmaceutically acceptable salt thereof--
REPLACE	Claim 13, line 2  “1”  WITH  –5—
REPLACE	Claim 15, line 3  “1”  WITH  –5—
REPLACE	Claim 18, line 2  “1”   WITH  –5—
REPLACE	Claim 20, line 3  “1”   WITH  –5—
REPLACE	Claim 21, line 3  “1”   WITH  –5—
Claims 5, 13-21 are allowed.  

Closest art is noted in the interview summary. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625